Citation Nr: 0720563	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  04-09 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for cardiovascular 
disabilities, to include coronary artery disease, peripheral 
vascular disease, and cerebrovascular accident, claimed as 
secondary to hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In March 2007, the veteran 
testified before the undersigned Veterans Law Judge at a 
hearing at the RO.  A transcript from that hearing has been 
incorporated into the record.  At the hearing the veteran 
submitted additional evidence in support of his claim and 
waived review of such evidence by the RO in the first 
instance.  See 38 C.F.R. § 20.1304(c); Bernard v. Brown, 4 
Vet App 384 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

At the Board hearing in March 2007, the veteran and his 
representative asserted that the veteran had hypertension in 
service, presently has hypertension, and has cardiovascular 
conditions secondary to hypertension.  Regarding service, the 
veteran testified that he underwent a 5 day blood pressure 
check in November 1977 with blood pressure readings ranging 
from 114 (systolic)/72 (diastolic) to 132/98, and was 
diagnosed as having hypertension during an examination in 
August 1981, with a recorded blood pressure reading of 
150/100.  However, the Board's review of the veteran's 
service medical records show that he was found to be 
normotensive following the 5 day blood pressure check in 
November 1977, and was diagnosed as having "questionable 
hypertension" in August 1981.  There is also the veteran's 
October 1988 retirement examination report that does not note 
hypertension.  Rather it reflects a blood pressure reading of 
114/82 and indicates the veteran had a normal 
electrocardiogram.  Interestingly, this report also notes 
that the veteran had elevated cholesterol and triglycerides.  

In short, while the veteran's service medical records clearly 
show that he had a number of elevated blood pressure 
readings, it is not clear whether his present diagnosis of 
hypertension, first noted in medical records approximately 10 
years after service, is related to service.  His private 
physician has opined that since the atherosclerosis diagnosed 
in 1998 was moderate, it had progressed over at least the 20 
years before that time.  Accordingly, in order to properly 
resolve this issue as well as the veteran's secondary claims 
for service connection, the veteran should be afforded a VA 
cardiovascular examination.  See 38 U.S.C.A. § 5103A(d); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Based on the foregoing, the case is REMANDED for the 
following action:

1.  The veteran should be afforded a VA 
examination to determine whether his 
presently diagnosed hypertension is 
related to service.  The examiner should 
review the veteran's claims file and note 
such review.  The examiner should then be 
asked to opine as to whether it is at 
least as likely as not (i.e. a 50 percent 
degree of probability or higher) that the 
veteran's presently diagnosed 
hypertension is related to service or was 
present to a compensable degree within 
one year from service.  

The examiner should also opine as to 
whether it is at least as likely as not 
that the veteran has any other diagnosed 
cardiovascular disabilities, to include 
coronary artery disease, peripheral 
vascular disease and cerebrovascular 
accident, which are related to service or 
are proximately related to hypertension.  

The examiner should provide his or her 
rationale for these opinions.

2.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issues on appeal.  If any benefit 
sought remains denied, the veteran and 
his representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



